Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 28, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  147660(45)                                                                                            Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  N.D. PROPERTY MANAGEMENT, INC.,                                                                          David F. Viviano,
            Plaintiff-Appellee,                                                                                        Justices


  v                                                                  SC: 147660
                                                                     COA: 317204
                                                                     Wayne CC: 11-008466-CK
  NAUTILUS INSURANCE COMPANY,
            Defendant,
  and
  DOTY AGENCY, INC.,
           Defendant-Appellant.

  ____________________________________/

         On order of the Court, the motion for reconsideration of this Court’s December 23,
  2013 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 28, 2014
         p0224
                                                                                Clerk